                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

DOUGLAS D. HENSON                                                                           PLAINTIFF

v.                                      Civil No. 6:19-cv-06027

BELINDA COSGROVE, ELROD,
CAPTAIN RON HALVERSON, DEPUTY
HADLEY, DEPUTY DAVIS, OFFICER
BROWN, MIKE MCCORMICK,
J. LAWRENCE, LORRIE BOWMAN,
FORD, ANSLEY, and EMMERY                                                                DEFENDANTS

                                               ORDER


       Before the Court is the Report and Recommendation filed August 7, 2019, by the Honorable Mark

E. Ford, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 29.) Judge Ford

reports that Plaintiff was ordered to provide service information for Defendants Lorrie Bowman and Deputy

Davis no later than July 19, 2019. Despite being advised that failure to provide the information by the

deadline would result in the dismissal of those Defendants from the case, Plaintiff has failed to provide

service information for either Defendant. Judge Ford recommends the Defendants be dismissed as parties

from the case without prejudice.

       No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

       Accordingly, Defendants LORRIE BOWMAN and DEPUTY DAVIS should be and hereby are

DISMISSED as parties from this case WITHOUT PREJUDICE.

        IT IS SO ORDERED, this 3rd day of September 2019.




                                                /s/   Robert T. Dawson
                                                ROBERT T. DAWSON
                                                SENIOR U.S. DISTRICT JUDGE
